ACCEPTED
                                                             01-15-00287-CV
                                                   FIRST COURT OF APPEALS
                                                           HOUSTON, TEXAS
                                                         4/1/2015 9:59:15 AM
                                                        CHRISTOPHER PRINE
                                                                      CLERK
           NO. 01-15-00287-CV

                                              FILED IN
                IN THE                 1st COURT OF APPEALS
                                           HOUSTON, TEXAS
                                       4/1/2015 9:59:15 AM
        FIRST COURT OF APPEALS         CHRISTOPHER A. PRINE
                                               Clerk
           HOUSTON, TEXAS




          JESSICA BACHELOR
               RELATOR

                   v.
           ERIC BACHELOR
        REAL PARTY IN INTEREST




RELATOR'S MOTION FOR TEMPORARY RELIEF


                        Stephen Lekas
                        TX Bar# 12188400
                        6001 Clinton Dr.
                        Houston, TX 77020
                        Tel#: (713) 671-9494
                        Fax#: (713) 671-9496
                               NO. 01-15-00287-CV


                                    IN THE
                            FIRST COURT OF APPEALS
                                HOUSTON, TEXAS


                               In Re Jessica Bachelor


                        Original Proceeding From the 309th
                  Judicial District Court of Harris County, Texas



                    MOTION FOR EMERGENCY RELIEF


      TO THE HONORABLE FIRST, COURT OF APPEALS:

      Pursuant to Texas Rule of Appellate Procedure 52.10, Jessica Bachelor,
Relator, files this Motion for Emergency Relief to accompany her Petition for Writ
of Mandamus and in support of this motion would show the court as follows:
      This Motion for Temporary Relief is brought by Relator, Jessica Bachelor,
who shows in support:
                                          I.
      Jessica Bachelor filed her Petition for Writ of Mandamus on 3-27-2015
Nicolette Milton certifies that on 3-28-2015, she notified Real Party in Interest,
Eric Bachelor by registered mail that a Motion for Temporary relief would be filed.
Tex. R. App. P. 52.10(a).
                                         II.
      The Court may grant temporary relief pending its determination of an
original proceeding. Tex. R. App. P. 52.10(b). This emergency stay is necessary
to preserve jurisdiction in the Trial Court, and the status quo.         Furthermore,
immediate relief is requested in the event that Court grants Relator's Motion. See
In re Reed, 901 S.W.2d 604, 609 (Tex. App. - San Antonio 1995)(orig.
Proceeding).
                                       Prayer
      Jessica Bachelor, prays that the Court grant her motion for temporary relief
to maintain the status quo of the parties and to preserve the Court's jurisdiction to
consider the merits of Relator's Petition for Writ of Mandamus.




                                                STEPHEN LEKAS
                                                ATTORNEY FOR RELATOR
                                                6001 Clinton Drive
                                                Houston, Texas 77020
                                                (713) 671-9494
                                                (713) 671-9496 (fax)
                                                TBA#12188400




                           CERTIFICATE OF SERVICE

      I hereby certify that a true and correct copy of the Motion for Temporary

Relief was faxed to the opposing counsel and hand delivered to the trial judge on

4-1-2015.
                       CERTIFICATE OF CONFERENCE

      All parties have been notified as of3-28-2015 and have not responded to

Relator's request for agreement.




      Real Party in Interest via CMRR

      Matthew Skillern
      Attorney at Law
      701 N. Post Oak, S-207
      Houston, TX 77024
      Tel: (713)229-8855
      Fax: (713) 481-8800
      TB# 24041926

      Trial Court Judge via hand delivery

      Hon. Charley Prine
      246th Judicial District Court
      20 1 Caroline
      Houston, TX 77002
      Tel: t I '3 1 $ 5""'  13 ~